Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Rejection under 35 U.S.C. 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 10-16 and 18-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Asahina et al. (5,539,798) in view of Tsujii (2002/0012450).
	Asahina et al. (5,539,798) discloses, in figs. 1-27, an X-ray imaging device which includes
Regarding claims 10, 14, 18 and 21:
a camera 17 configured to acquire an image of an object P present in a direction in which X-rays are irradiated, the image of the object P captured at least a portion of the object P and output the image of the object P (see figs. 2-3);
a display member 23, 40, 99 which is a touch screen and configured to display the image of the object P and an image of an X-ray irradiation region of the object P overlapping the image of the object P (see figs. 3, 6, 8);
an X-ray generator 11 configured to generate X-rays (see figs. 2, 4, 16, 18, 21, 22, 24);
an X-ray irradiation region controller 14 configured to control the X-ray irradiation region of the object P to which the X-rays are irradiated (see figs. 2, 4);
an input member which is an input device 41 and/or a touch screen 40a, and
configured to receive at least one user instruction from a user of the X- ray device,
wherein the at least one user instruction indicates one or more instructions for operations to perform X-ray imaging by the X-ray device, and wherein the one or more instructions comprise a first instruction that enables the user to change a size of the X-ray irradiation region of the object P (see figs. 4, 5A-6; abstract; col. 2, lines 29-59; col. 4, lines 53-59; col. 5, lines 1-11, 19-34; col. 5, line 56 to col. 6, line 62; col. 8, lines 28-65); and
a control member 24 configured to control the X-ray irradiation region controller 14 to control the X-ray irradiation region of the object P to which the X-rays are irradiated, based at least on the image of the X-ray irradiation region of the object P displayed by the display member (see figs. 3, 5A-6).
Regarding claims 11 and 19, wherein the X-ray irradiation region of the object P is determined based on the image displayed in the display member in response to a user instruction (see figs. 3, 5A-6).
Regarding claims 12 and 20, wherein the input member comprises at least one of a remote controller, a mouse, an input device, an audio recognition unit, and a motion recognition unit (see input device 41 and touch screen 40a in fig. 4), and wherein the input member is further configured to receive an instruction input through a user input on the image of the X-ray irradiation region displayed by the display member (see touch screen 40a in fig. 4 and figs. 3, 5A-6).
Regarding claim 13, wherein the X-ray irradiation region controller 14 comprises an aperture 13a configured to control an irradiation passage and the X-ray irradiation region of the object P to which the X-rays are irradiated (see figs. 2, 4).
Regarding claims 15 and 22, wherein the display member is further configured to display, in a plurality of regions, a respective plurality of information, the plurality of information being configured to guide the user performing the X-ray imaging of the object P (see * in figs. 5A-6).
Regarding claims 16 and 23, wherein the display member is further configured to display a value representing an estimated amount of irradiated X-rays determined according to the size of the X-ray irradiation region of the object P (see value * on the touch screen 40a in figs. 5A-6; col. 6, lines 57-62; col. 7, lines 12-15; col. 8, lines 8-54; col. 15, lines 31-42; col. 17, lines 48-57).
It is noted that the camera is mounted to an outside of an end of a length of the X-ray irradiation region controller, from which the X-rays are discharged to the outside from the X-ray irradiation region controller as recited in claims 10 and 18.
Mounting the camera to an outside of an end of a length of the X-ray irradiation region controller, from which the X-rays are discharged to the outside from the X-ray irradiation region controller is considered to be obvious variation in design. Since, it is well known in the art that Tsujii (2002/0012450) discloses, in figs. 1-12, an X-ray imaging apparatus having a camera 6 mounted to an outside of an end of a length of an X-ray irradiation region controller 1, from which X-rays are discharged to the outside from the X-ray irradiation region controller 1 (see fig. 5), thus would have been obvious to one skilled in the art to mount the camera to an outside of an end of a length of the X-ray irradiation region controller, from which the X-rays are discharged to the outside from the X-ray irradiation region controller in the Asahina et al. (5,539,798) X-ray imaging device for acquiring an image of an object.
Claims 1 and 3-8 are allowable.
Claims 17 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's arguments filed on 09/19/2022 have been fully considered but they are not persuasive. 
Applicant argued that Asahina et al. (5,539,798), whether considered alone or in purported combination with Tsujii (2002/0012450) does not disclose, teach, or suggest that “the camera is mounted to an outside of an end of a length of the X-ray irradiation region controller, from which the X-rays are discharged to the outside from the X-ray irradiation region controller,” as recited in Claims 10 and 18. Tsujii (2002/0012450) discloses a television camera but not “camera” as claimed.
This argument is not persuasive. Since, the limitation “the camera is mounted to an outside of an end of a length of the X-ray irradiation region controller, from which the X-rays are discharged to the outside from the X-ray irradiation region controller,” is disclosed in the Tsujii (2002/0012450) X-ray imaging apparatus (see camera 6 in fig. 5). The television camera is a camera as claimed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TUAN NGUYEN whose telephone number is (571)272-2479.  The examiner can normally be reached on Monday-Friday 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H. Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KIET T NGUYEN/Primary Examiner, Art Unit 2881